DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to a misspelled word, applicant corrected the misspelling word. The applicant does not provide any comments to an examiner’s notice in the previous office action that words / phrases inside parentheses “()” do not have patentable weights. The objection to claims 1-8 has been withdrawn. 

Regarding a claim interpretation under 35 U.S.C. §112(f), applicant acknowledged the interpretation. Applicant just stated they disagreed with the interpretation without further providing any arguments. The claims are still interpreted under §112(f).  

Regarding the first rejection to claims 1-4 under 35 U.S.C §101, applicant amended claims by changing “model” to “system”. The first rejection to claims 1-4 under §101 has been withdrawn. 

Regarding the second rejection to claims 1-8 under 35 U.S.C §101, applicant argued that the claims are not directed to a judicial exception because “claim 1 is not direct to merely a mathematical concept. For example, claim 1 is not excluding or preempting anyone from practicing any mathematical concept. As such, it is respectfully submitted that claim 1 at most involves an abstract idea. Similar arguments also apply to other independent claims and dependent claims.” (Remarks, page 12). Applicant further argued that “Applicant respectfully submits that even assuming, arguendo, the claims recite an abstract idea the claims integrate the abstract idea into a practical application, and thus, are not directed to a judicial exception” (Remarks, page 13).

By reviewing the reviewing the limitations recited in each of claims, the examiner believed that all claim limitations are directed to mathematical operations in a neural network model. There are no limitations that qualify as “significantly more” considerations that converts an abstract idea (i.e., mathematical operations) into a practical application. The rejection under §101 has been maintained.  

Claim Rejections - 35 USC § 101
The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1-8 are rejected under 35 U.S.C. 101.  The claimed invention is directed to unpatentable subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 1-8 are directed to one of the four statutory categories of invention (MPEP 2106.03(II)), the claims recite a number of steps / modules of (“calculating” / “executing” some mathematical operations). These limitations fall into a judicial exception (“laws of nature”, “natural phenomena” and “abstract idea”). It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions (MPEP 2106.04 (I) and (II)). 

In the prone one of the two prong inquiry (Step 2A in the flowchart in MPEP 2106.04(II)(A)), the above limitations recited in claims 1-8 are directed to at least one of groups of abstract ideas (MPEP 2106.04(a) “Mathematical concepts”). The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because “[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1,12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See MPEP 2106.04(a)(2)(I).

In light of the specification, all limitations of claims 1-8 correspond to one or more mathematical operations (e.g., claim 11, steps S11 – steps S33). These mathematical operations / calculations are further evidenced by mathematical equations of dependent claims. 

The claims 1-8 do not recite additional elements. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).    For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? There are no additional elements. Therefore, claims are directed to unpatentable subject matter under 35 U.S.C. 101 (Step 2B, NO branch, see flowchart below). 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

Examiner’s Remarks
The instant claims 1-8 recite detailed and specified limitations by defining structures of a multi-hop attention in a depth neural network model. The claim limitations also include detailed calculation steps performed by the model. After performing an extensive search, the examiner determined that prior art of the record does not anticipate or render obvious the claimed invention defined by each of independent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659